DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Woloszko et al. (US 2003/0212395).
Regarding claim 1, Woloszko an end effector (fig.29-31; distal working end 404) of an electrosurgical device (fig.29-31; Probe 400) the end effector comprising: an end effector body (body of distal working end 404) having a longitudinal body axis (longitudinal axis of distal working end 404); a first electrode (see annotated figure below) disposed on a first portion of a surface of the end effector body (see annotated figure below); a second electrode (see annotated figure below) disposed on a second portion of the surface of the end effector body (see annotated figure below); and a diverter (see annotated figure below) disposed between the first electrode and the second electrode, wherein the diverter contacts the first electrode and the second electrode, the diverter (see annotated figure below) comprising: a planar top surface (see annotated figure below); a planar bottom surface in opposition to the planar top surface; a first terminal lateral side in mechanical communication with an inner side of an exposed longitudinal extent of the first electrode (see annotated figure below); and a second terminal lateral side in mechanical communication with an inner side of an exposed longitudinal extent of the second electrode (see annotated figure below). 
Examiner note: being in mechanical communication with is interpreted as being coupled to. The examiner would like to note that the limitation does not require a direct contact between the diverter and the inner side of the electrodes. 


    PNG
    media_image1.png
    530
    850
    media_image1.png
    Greyscale


Regarding claim 2, Woloszko teaches the end effector of claim 1, wherein the first electrode comprises at least one first electrode component disposed parallel to the longitudinal body axis and the second electrode comprises at least one second electrode component disposed parallel to the longitudinal body axis (fig.29).
Regarding claim 5, Woloszko teaches the end effector of claim 1, wherein the end effector body comprises one or more body features (fig.29; arthroscopic cavity 502).
Regarding claim 6, Woloszko teaches the end effector of claim 5, wherein the one or more body features are configured to direct a flow of the discharged fluid about the surface of the end effector body. The arthroscopic cavity 502 is capable of to direct a flow of the discharged fluid about the surface of the end effector body (fig.29).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794